NICHOLS, Judge,
concurring:
I agree in the result and in the court’s able opinion except as specified. I write separately on jurisdiction because I continue to believe that a practical necessity exists to advert to the doctrine of strict construction of the consent to be sued whenever we allow a claim that is in any way a departure from our usual routine. Since this is our first claim by a Medicare Part B provider, the instant case is novel in that sense. Defendant is likely to abandon here any but pro forma insistence on jurisdictional objections when we have once established a precedent in favor of our own jurisdiction. Defendant before us does not waste time arguing issues we already have decided. Strict construction being jurisdictional, however, defendant always can invoke it in petitioning for certiorari without having said much or anything to alert us. We should, therefore, routinely show we have considered jurisdiction and have an answer, if we do, to all possible jurisdictional problems, whether or not urged before us by defendant.
*269When one considers the amazing changes that have occurred over a century of time in the meaning of the Constitution and laws, generally, as construed by the U.S. Supreme Court, the infrequency of its deviations from strict construction of the consent to be sued is almost anomalous. The doctrine is relatively firm when all else is in flux. It was already old when applied to the newly passed Tucker Act in United States v. Jones, 131 U.S. 1 (1889), and we have just now seen a litigant whose cause we favored stranded on it just as was claimant Jones. United States v. Mitchell, 445 U.S. 535 (1980). It is true that Mr. Justice Holmes’ colleagues allowed him to say for them, referring to the Tucker Act, in United States v. Emery, 237 U.S. 28, 32 (1915):
* * * [It is an] inadmissible premise that the great act of justice embodied in the jurisdiction of the Court of Claims is to be construed strictly and read with an adverse eye. * * * [Cases omitted.]
Though the result of that case has stood, the language does not fairly and fully represent the policy of the Supreme Court then or now. Holmes himself in United States v. Milliken Imprinting Co., 202 U.S. 168 (1906), thought he was being liberal to allow us to reform a contract and enforce it as reformed, though the Act then specifically granted equity jurisdiction. Amell v. United States, 384 U.S. 158 (1966) is the only holding in conflict with the preponderance of cases. The quote proves only that nobody dared to edit Holmes’ dicta. It, and the Lincoln quote that decorates our lobby, should never be reproduced without a qualifying reference to the doctrine of strict construction of the consent to be sued, and a tolling of the bell for all the litigants who have relied on such rhetoric in vain.
Among its other manifestations, the doctrine overturns the usual rule that repeals by implication are not favored. Partial repeals of the Tucker Act by implication are favored. Indeed, we ourselves recognized that such a partial repeal by implication did occur when we took jurisdiction of some Medicare Part A claims, but were careful to spell out, only those for which no district court remedy was provided, as the present opinion of this court correctly states in *270discussing Whitecliff Inc. v. United States, 210 Ct. Cl. 53, 536 F.2d 347 (1976), cert. denied, 430 U.S. 969 (1977). It is scarcely necessary to point out that in the absence of other provision, all Medicare provider claims could have been sued on under 28 U.S.C. § 1491 (Tucker Act) nor that the provisions which reduced the number to less than all made no express reference to the Tucker Act and must, therefore, have effected the partial repeal they did effect by implication only. And by inadvertence too, quite likely.
Congress is aware how easily it can effect a partial repeal of the Tucker Act by implication, and when it adverts to the problem and does not desire such partial repeal, it is careful to say so. A conspicuous long standing example is 28 U.S.C. § 1346(a). A more recent one is Pub. L. No. 92-562, Act of October 25, 1972, 86 Stat. 1176, codified 28 U.S.C. § 2409a. In Fiorentino v. United States, 221 Ct. Cl. 545, 607 F.2d 963 (1979), cert. denied 444 U.S. 1083 (1980), we discuss the effect of a partial implied repeal of the Tucker Act, there involved, point out its involvement in Brown v. GSA, 425 U.S. 820 (1976), and show that sovereign immunity (and the need of an express consent to be sued) greatly strengthens the probability that a partial repeal of the Tucker Act by implication has been effected in any class of case if the question arises.
There is, however, a big difference between an implied partial repeal of the Tucker Act in course of providing a seemingly adequate remedy elsewhere than in this court (actuated, perhaps, by a commendable desire to guarantee us an easy life with long vacations) and such an implied partial repeal in course of expressly denying relief elsewhere. Much will depend on the facts, but I do not think the Supreme Court has yet said or done anything to disable us from requiring defendant to show us express repeal of the Tucker Act in such circumstances. That is the effect of what we do here today. I deem it possible the momentum the Supreme Court has acquired on the strict construction issue may carry it to the length defendant’s argument here would require, but I think we should let them get there first. It never does for a lower court to anticipate Supreme Court decisions. If anyone is to make such a flagrant and utter repudiation of the Holmes’ Emery case rhetoric, it should be *271the Supreme Court, not ourselves. We can at least enjoy deeming ourselves to be in this area "the nation’s conscience” until we are reversed, and the true straitness of the consent to be sued pointed out to us once again.
The difference is one that will appeal to most minds, but it is important not to overstress it. In our reasoning on consent to be sued issues, it is an error to be governed by the thought that the claimant must have a remedy here because he has none elsewhere. Our now reversed decision in Mitchell was infected by this fallacy. As I there pointed out, concurring, Congress has historically withheld its consent to be sued on many classes of claims over long periods, intentionally, preferring to handle itself the impor-tunities of the claimants. The most that can be made of our Mitchell reasoning is that in some instances it will be a useful guide to legislative intent if otherwise unascertaina-ble. It is helpful to ask sometimes whether a contemplated result is one the Congress would have wanted, if it had adverted to the problem. This reasoning cannot be used to clarify a consent to be sued, not stated in express terms, but perhaps it can if consent was once expressly granted and it is a later withdrawal of consent that is sought by defendant to be implied. In the instant case it is difficult to believe Congress would have wished to leave Erika, Inc. without a judicial remedy against the virtual spoliation revealed by the instant record, when such a remedy would have been unquestionable if Congress had just said nothing in its Social Security legislation about appeals and judicial review.
If a claimant can found a “colorable” claim on the Constitution, this may have an effect on the durability of an express consent to be sued against an implied withdrawal of it. See Califano v. Sanders, 430 U.S. 99, 109 (1977). Acts of Congress relating to court jurisdiction and consent to be sued are to be construed in harmony with and not to thwart the purposes of the Constitution. Russian Volunteer Fleet v. United States, 282 U.S. 481, 491 (1931). Cf. Atkins v. United States, 214 Ct. Cl. 186, 556 F.2d 1028 (1977), cert. denied, 434 U.S. 1009 (1978)(concurring opinion). I would consider Erika’s constitutional claims to be “colorable,” not "insubstantial” or "frivolous,” but it is not necessary to decide if *272they are valid. A claim to a construction of a statute or regulation, strongly influenced by constitutional considerations, also must fall in the category of colorable constitutional claims. At any rate, in my view, defendant quite possibly was attempting to defend an unconstitutional result on jurisdictional grounds.
We have learned not to characterize a fifth amendment taking by what the taker chooses to call it. If the United States interposes between a manufacturer or dealer and his customers, leaving him no alternative but to sell his product to the government on the government’s terms, that is a taking. The contrary argument or defense here is that Erika, Inc. could refuse to do any business with the United States, sell its kidney dialysis material to patients for cash only, and leave the patients to collect the government benefits when entitled. Whether this is valid depends on economic factors we would need evidence to resolve that we do not have. A trial to obtain it is not necessary in the absence of indications that recovery on a fifth amendment theory would produce a larger award than what will ensue on the theory we espouse. Still, the constitutional theory is colorable, and being colorable, it aids our jurisdiction, which otherwise is probable but far from certain. The court therefore ought not to have given the theory the short shrift it has, and it should not have said Erika’s participation in the program was "voluntary,” which may be true and may be but a legal fiction. The voluntary nature of anyone’s transactions with the government is not a simple matter to determine. Cf. Sandnes’ Sons, Inc. v. United States, 199 Ct. Cl. 107, 462 F.2d 1388 (1972) where volunta-riness was debated between majority and minority of this court sitting en banc. Erika may have, probably has, made its constitutional allegations mostly to aid our jurisdiction, and we should not spurn this aid.
*273647 F. 2d 129
ORDER
ON defendant’s motion for rehearing
The defendant has requested us to make clear that our opinion of October 22,1980, was not intended to invalidate a portion of section 5010.1 of the Medicare Carriers Manual.
In that opinion we held that in determining the plaintiffs reimbursable "reasonable charges” for Medicare services, The Prudential Insurance Company of America (Prudential), the plaintiff s insurance carrier, did not comply with the Medicare statute and the. implementing regulations of the Secretary of Health, Education, and Welfare. The statute and regulations require that Medicare reimbursement be based upon the customary charge for such services in the locality where rendered during the "calendar year” "preceding” the year for which reimbursement was sought. Prudential based its determination of the plaintiffs reimbursement upon the plaintiffs charges on July 1, and refused to take account of the changes the plaintiff made in those charges, either before or after that date. We held that this was error because "[t]he statute and regulations did not permit Prudential to consider only Erika’s charges on a single day in the middle of the preceding calendar year.” Ante at 264.
Section 5010.1 of the Manual provides:
When a carrier does not have adequate statistics on charges for suppliers of medical equipment, prosthetics, ambulance services, or for new services, the fees charged and the price lists in effect as of June 30 of that calendar year only should be used. The intent is to use a price list which can reasonably be assumed not to exceed the median of the prices charged by the supplier for his items and services during the calendar yéar.
In our decision we were not purporting to, and did not, determine the validity of that provision. All we held was that "under the statute and regulations, Prudential cannot *274ignore the changes in Erika’s prices during the preceding calendar year and base its determination solely upon Erika’s catalogue prices as of July 1.” Ante at 264-65.
More than a month-and-a-half after the government filed its motion for rehearing, the plaintiff filed a memorandum in opposition. In that memorandum the plaintiff stated that at a recent conference with defendant’s counsel and representatives of the Social Security Administration and Prudential, plaintiffs counsel was informed that because of the passage of time, Prudential no longer had the necessary data (which the plaintiff previously had supplied) to make the calculations required under our decision of October 22, 1980. The plaintiff states that it was informed that if the court grants the government’s motion for rehearing, Prudential will assert
that under the quoted language of section 5010.1 of the Medicare Carriers Manual it should be allowed on remand to use the single date catalogue approach which it was sued for using in the first place. It seeks, therefore, to evade completely the decision of this Court since such an action would result in Erika receiving no relief whatsoever for the improper actions of Prudential.
The clarification of our opinion that we are making in response to the defendant’s motion for rehearing is intended solely to make clear that our decision implies nothing with respect to the validity or invalidity of the provision of section 5010.1 of the Manual quoted above. Prudential is required to carry out our mandate that on remand it conduct "further proceedings in accordance with this opinion.” Prudential cannot now invoke section 5010.1 in an attempt to avoid compliance with our decision, on the basis of its claim that it no longer has the data that the plaintiff submitted to it.